Citation Nr: 1017092	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  06-38 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) with asthma.  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

J.G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to May 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

In an April 2005 decision, the Board adjudicated the claims 
listed on the title page of the instant decision.  That April 
2005 decision has subsequently been vacated.  
In November 2005, based on the Board's April 2005 decision, 
the RO determined that new and material evidence had not been 
received to reopen claims for service connection for those 
claimed disabilities that were the subject of the April 2005 
Board decision.  

Because the April 2005 Board decision has been vacated, the 
Veteran's appeal of the March 2002 rating decision is now 
before the Board and the March 2002 rating decision has not 
become final.  Hence, the November 2005 rating decision is 
without effect.  

In March 2004 and December 2008, the Veteran and his spouse 
testified at personal hearings before two different Veterans 
Law Judges.  Transcripts of those hearings are of record.  

In a February 2009 decision, the Board again adjudicated the 
claims listed on the title page of the instant decision.  The 
Veteran appealed the denial of service connection for hearing 
loss and COPD with asthma to the U.S. Court of Appeals for 
Veterans Claims (Veterans Court).  In September 2009, the 
Veterans Court granted a joint motion for partial remand of 
the Veteran and the Secretary of Veterans Affairs (the 
Parties), vacated the February 2009 decision to the extent of 
these two issues, and remanded the matter to the Board for 
compliance with the instructions in the joint motion.  

It appears that the Veteran may be raising the claim of 
service connection for tinnitus.  This issue is refereed to 
the RO for appropriate action. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the joint motion, the Parties agreed that a remand to the 
Board was necessary to afford the Veteran adequate medical 
examinations.  2009 joint motion at 7.  

Audiology examination

The Parties agreed that it is to be presumed that the Veteran 
experienced hearing loss in service.  2009 joint motion at 
14.  Also agreed by the Parties is that the Veteran should be 
provided with an adequate VA audiological examination that is 
supported with sufficient rationale and explanation.  Id. at 
15.  

Specifically, the Parties found that in the 2005 report of 
audiology examination the examiner's medical opinion and 
rationale for that opinion are insufficient because there was 
no discussion of why the examiner determined that the 
Veteran's post-service noise exposure was more likely the 
cause of the Veteran's current hearing loss.  Id. at 14.  

In that regard, the examiner stated in the 2005 report that 
the Veteran's "[h]earing loss is less likely as not (less 
than 50/50 probability) caused by or a result of [V]eteran's 
military service and more likely than not related to his 
longstanding noisy work as a civilian" and provided a 
rationale of "opinion given based on clinical experience and 
expertise."  

Pulmonary examination

With regard to the December 2004 pulmonary diseases 
examination, the Parties agreed that the examination was 
inadequate because the examiner failed to properly account 
for evidence.  Id. at 15.  The specific evidence that the 
Parties found lacked an accounting by the examiner was 
explained as follows:  

However, the record reveals that, in 
April 2002, Appellant was diagnosed with 
COPD with asbestos related pleural 
plaques and possible asbestosis.  
Furthermore, the treatment records from 
the Corvalis Clinic noted asbestos 
exposure and the fact that Appellant 
"may have diaphragmatic plaque which 
could confirm the significance of his 
absestos exposure."  Remand is therefore 
warranted for an examiner to consider and 
account for this evidence.  

2009 joint motion at 16.  

A separate consideration noted by the Board is that it is not 
clear whether radiographic studies performed during the 
course of this appeal were conducted or interpreted by a 
certified B-reader radiologist.  A "B-reader" radiologist 
is one certified by examination to read and grade asbestos 
films.  On remand, examination must include radiographic 
studies conducted or interpreted by a certified B-reader 
radiologist.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Make arrangements for the Veteran to 
be afforded a comprehensive examination, 
conducted by a pulmonologist, to determine 
the nature and etiology of any found 
pulmonary disorder.  The claims folder and 
a copy of this remand must be made 
available to the examiner(s) for review in 
conjunction with the examination.  

All pertinent symptomatology and findings 
must be reported in detail.  All indicated 
tests and studies must be performed, this 
must include appropriate X-ray studies to 
be reviewed by a designated "B reader" 
radiologist (i.e., one certified by 
examination to read and grade asbestos 
films) and a copy of the "B reader's" 
report must be included in the claims 
file.  

The examiner must review all of the 
evidence of record, including the Veterans 
service treatment records.  After review 
of the entire evidence of record including 
any report generated by the "B reader," 
the examiner must render an opinion as to 
whether it is at least as likely as not (a 
50 percent or greater probability) that 
any current pulmonary disorder was 
incurred in or due to the Veteran's active 
military service, to include exposure to 
asbestos.  

A complete rationale must be provided for 
any and all opinions rendered.  This is to 
include citation to specific medical 
documents in the claims file and 
supporting clinical findings.  
Specifically, the Secretary of Veterans 
Affairs has agreed that, in this case, the 
examiner must consider and properly 
account for the following items of 
evidence contained in the claims file:  

(a) An April 2002 diagnosis of COPD with 
asbestos related pleural plaques and 
possible asbestosis.  

(b) Treatment records from the Corvalis 
Clinic which noted asbestos exposure and 
the fact that the Veteran "may have 
diaphragmatic plaque which could confirm 
the significance of his asbestos 
exposure."  

2.  Make arrangements for the Veteran to 
be afforded an audiology examination.  The 
claims file, including a copy of this 
remand, must be provided to the examiner 
and the examiner is asked to review the 
claims file in conjunction with the 
examination.  The examiner must state in 
the examination report whether the claims 
file was reviewed.  The examiner is asked 
to provide an opinion as to whether it is 
at least as likely as not (a 50 percent or 
greater probability) that any current 
hearing loss disability had onset during 
or was caused by the Veteran's military 
service.  

The examiner is advised that the Secretary 
of Veterans Affairs has agreed that in 
this case, because the Veteran is a 
"combat veteran," it is presumed that he 
experienced hearing loss in service and 
the examiner must account for this in 
rendering his or her opinion.  

The examiner must provide a detailed 
explanation of his or her opinion; 
including a discussion that supports and 
explains specifically why the examiner 
arrived at whatever opinion he or she 
renders.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


			
	MARK W. GREENSTREET	JAMES L. MARCH
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


DISSENT

I respectfully dissent from the majority in requesting 
another VA examination regarding the question of whether the 
Veteran has a lung disability related to service.  
Specifically, whether the Veteran has asbestosis related to 
his service in the Navy from May 1944 to May 1946.  The 
critical question in this case is the adequacy of the prior 
VA examination and the fact that the prior examiner did not 
comment on specific items of evidence, namely the April 2002 
treatment note and the notes from Corvalis Clinic.  I believe 
the prior examination was adequate. 

It is the Board, not the examiner, that is tasked with 
analyzing the probative value of evidence, accounting for 
evidence it finds persuasive or unpersuasive, and explaining 
its rejection of material evidence that is favorable to the 
claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App, 6, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  So long as the 
examiner explains the opinion rendered, as he did in this 
case, has sufficient facts and data, as he did in this case, 
and reliably applies reliable medical principles to the facts 
and data, as he did in this case, it is within her or his 
expertise to decide which facts warrant discussion.  
Requiring the examiner to both cite and discuss all specific 
items of evidence imposes upon him or her the duties of the 
Board, and moves the examiner outside the realm of an expert 
and, essentially, into the role of an adjudicator.  

Further, I am unaware of any Court precedent that supports 
the position that all medical evidence must be cited by the 
examiner in order to make the medical opinion "adequate".  
The adequacy of the prior medical opinion was fully addressed 
in the Board's prior decision on this issue.  This discussion 
was not addressed by the parties of the joint motion.  

The Court in Gabrielson held that the Board cannot "evade 
[its] statutory responsibility [to state the reasons or bases 
for its conclusions] merely by adopting [a medical opinion] 
as its own" where the medical opinion "fails to discuss all 
the evidence which appears to support [the] appellant's 
position."  Gabrielson, 7 Vet. App. at 40.  Gabrielson does 
not require that a medical opinion discuss all the evidence 
favorable to a claimant, only that the Board, in relying on 
an opinion that does not do so, discuss any additional 
favorable evidence in order to comply with its duty to 
provide an adequate statement of reasons or bases for its 
decision.  See id.; 38 U.S.C. § 7104(d)(1); see also Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (holding that, 
while the Board must consider all of the evidence of record, 
"a discussion of all evidence is not required when ... the 
Board has supported its decision with thorough reasons and 
bases regarding the relevant evidence").  Here, the Board 
did acknowledge all evidence that supported the claim, and 
addressed it in the prior decision.  As a result, I see no 
violation of Gabrielson. 

In addition, as noted by the parties of the joint motion, the 
treatment records from the Corvalis Clinic noted asbestos 
exposure and the fact that Appellant "may have diaphragmatic 
plaque which could confirm the significance of his asbestos 
exposure."  However, the parties of the joint motion failed 
to cite the fact that one day later, an x-ray was taken at 
the same Corvallis Clinic showed no definitive calcified 
pleural plaques.  

Clearly, the Veteran "may have" asbestos exposure.  It is 
for this reason that the VA undertook a VA examination after 
these records were reviewed in order to determine if the 
Veteran had a disability related to service.  A detailed 
medical opinion, based on x-rays and CAT scans, clearly 
determined that he did not have a disability associated with 
service, citing to the fact that the scans did not indicate 
any asbestos-related pleural disease or asbestosis, and, even 
if it did, asbestos exposure has not been established as a 
cause of the COPD (the Veteran's primary problem). 

Further, no examiner supports the Veteran's claim that he has 
a problem related to service in this case.  As the Board 
noted in the prior decision in this case, in March and April 
2002 reports of a private physical examination for pulmonary 
diseases, "J.G.," M.D., noted the veteran's reported 
history of smoking tobacco from age 15 to 36.  Dr. J.G. 
diagnosed COPD and reported asthma being diagnosed at age 50-
55.  The Veteran reported serving aboard ship during World 
War II, and also noted that after service he performed auto 
repair including the regular repair of brakes and clutches.  

Dr. J.G. noted that a chest x-ray from February 2002 "showed 
cardiomegaly, bilateral pleural thickening without pleural 
calcification, possible right diaphragmatic plaque" 
(emphasis added).  He opined that the Veteran "may have a  
right diaphragmatic plaque which would confirm the 
significance of previous asbestos exposure."  In the March 
2002 report, Dr. J.G. stated that he could not make a 
diagnosis of asbestosis at that time.  In an April 2002 
assessment, Dr. J.G. provided that the Veteran had 
"[c]omplex pulmonary disease with chiefly asthmatic 
bronchitis, some residual COPD, and asbestos-associated 
pleural plaque, and possible asbestosis." 

Importantly, Dr. J.G., does not state, nor suggest, that the 
Veteran has disability related to service, only that he has 
asbestos-associated pleural plaque and possible asbestosis.

As the Board found in the prior decision, Dr. J.G.'s reports 
are couched in highly speculative language as to any asbestos 
related disease.  It is well settled that speculative medical 
statements do not support a grant of service connection.  In 
Bloom v.West, 12 Vet. App. 185 (1999), the Court found 
unpersuasive the unsupported physician's statement that the 
Veteran's death "could" have been caused by his time as a 
prisoner of war.  In Stegman v. Derwinski, 3 Vet. App. 228 
(1992), the Court held that evidence favorable to the 
Veteran's claim that did little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure was insufficient to establish 
service connection.  Similarly, in Tirpak v. Derwinski, 2 
Vet. App. 609 (1992), the Court found that medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship.  

The parties of the joint motion cite to evidence not cited by 
the examiner in 2004 that indicates that the Veteran "may 
have" "possible" asbestosis as a basis for returning this 
case once again to the Board.  Again, the fact that the 
Veteran "may have" "possible" asbestosis is not in 
dispute, and was the basis for obtaining the 2004 VA 
examination to determine if he did have such a problem and 
whether it was related to service.  

Simply stated, if it were impossible for the Veteran to have 
asbestosis, there would have been no basis for obtaining the 
comprehensive evaluation of December 2004. 

In December 2004, the Veteran underwent a VA pulmonary 
examination.  The Veteran's claims folder was provided for 
the physician's review in conjunction with the examination.  
This physician reviewed the Veteran's claims folder and noted 
that the Veteran had not had any radiology studies showing 
calcified pleural plaques or fibrosis or evidence of 
asbestosis.  This physician noted the Veteran's possible 
exposure to asbestos fibers both during and subsequent to 
service.  It was noted that he quit using tobacco at age 35, 
and that he did have COPD.  

This physician reported that asbestos exposure "has not been 
established as a cause of chronic obstructive pulmonary 
disease or asthma" and it was therefore improbable that the 
Veteran's COPD and asthma was caused by asbestos exposure.  
He also opined that it was more probable than not that COPD 
and asthma were secondary to tobacco use, even though the 
Veteran stopped such use years earlier.  

The examiner explained that there was no evidence that the 
Veteran currently had asbestosis.  Multiple chest X-rays, 
including x-rays from August 2004, revealed no evidence of 
calcified pleural plaques or fibrosis.  A computerized axial 
tomography (CAT) scan of the chest, from approximately one 
year prior to the VA examination, showed no calcified pleural 
plaques or fibrosis or evidence of asbestos or asbestos-
related pleural disease.  There was simply no current 
evidence of asbestosis or asbestos-related pleural disease.  
The examiner concluded that although the Veteran would have 
had at least some asbestos exposure on naval ships between 
1944 and 1946, there was no evidence that he developed any 
asbestos-pleural disease or asbestosis at any time.  

This report was afforded considerable probative weight 
because the examiner stated an unequivocal opinion and 
supported his opinion with clear reasoning.  Significantly 
the VA examiner based his opinion on more extensive relevant 
data than did Dr. J.G, in particular, the more recent x-ray 
and CAT scan evidence.  Not only did the examiner find no 
evidence of asbestosis or asbestos related lung disease, he 
explained that asbestos exposure has not been established as 
a cause of COPD, the only pulmonary disease suffered by the 
Veteran.  

The VA is having the appellant, an 92 year old Word War II 
Veteran, undergo yet another test in order to determine 
whether a diagnosed lung disorder was incurred in, or due to, 
the Veteran's active military service, to include exposure to 
asbestos, based on alleged limited (the Veteran's own 
statements do not indicate far-reaching exposure to asbestos 
while in service) exposure to asbestos during service in the 
Navy from 1944 to 1946, more than 70 years ago, 
notwithstanding the fact that detailed testing has failed to 
indicate the existence of such a problem, let alone whether 
the problem is related to the limited exposure of asbestos in 
service, delaying the full adjudication of his case.  

In light of the above, if the Board is to undergo another 
examination I do concur with the majority that VA must take 
additional steps to ensure that an expert in the area of 
reading asbestos related radiology evidence has participated 
in the examination to avoid an additional delay in the full 
adjudication of this case.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


